Citation Nr: 0611666	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  04-32 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from February 1951 to February 
1954 and from February 1955 to March 1972.  The appellant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The appellant seeks service connection for the cause of the 
veteran's death.  Based on a review of the evidence of 
record, the Board finds that a remand for additional 
development is necessary before the appeal may be properly 
adjudicated.    

The veteran was diagnosed with idiopathic pulmonary fibrosis 
in September 1999.  The veteran died in 2003.  The 
certificate of death listed the primary cause of death as 
cardiopulmonary arrest as a consequence of end stage 
pulmonary fibrosis resulting from exposure to asbestos, coal 
mines, and Agent Orange.  The record includes private medical 
records indicating that the veteran had been treated for 
pulmonary fibrosis since his September 1999 diagnosis until 
his death.

Initially, the Board observes, by statement dated March 2002, 
the veteran requested that medical records be obtained from 
Keesler AFB Medical Center, Biloxi, Mississippi, to support 
his claim for entitlement to service connection for pulmonary 
fibrosis.  The veteran at that time stated that his medical 
records, which purportedly dealt with a diagnosed lung 
condition, were sent to Keesler AFB Medical Center by MacDill 
AFB, Florida.  However, there appears to be no records from 
either Keesler AFB Medical Center or MacDill AFB associated 
with the claims folder.  The RO should attempt to secure the 
veteran's complete service department treatment records from 
these facilities, if possible.  38 U.S.C.A.  § 5103A(c) (West 
2005).

Furthermore, in a November 2002 private hospital record, the 
veteran claimed to be followed by the VA for possible 
exposure to Agent Orange while in the military.  However, 
there are no VA treatment records associated with the 
veteran's claim file.  The duty to assist includes obtaining 
records of relevant VA medical treatment.  38 U.S.C.A. § 
5103A(c)(2); see Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA is charged with constructive knowledge of evidence 
generated by VA).  As such, the RO should attempt to secure 
the veteran's complete VA treatment records, if any.

Several medical opinions associated with the veteran's claims 
folder support the appellant's allegation that the veteran's 
pulmonary fibrosis was directly caused by his exposure to 
herbicides in Vietnam.  The veteran's treating physician 
opined that it is likely as not the veteran's exposure to 
Agent Orange has been one of the main factors contributing to 
his development of pulmonary fibrosis and his premature 
death.  This treating physician further opined that, while 
pulmonary fibrosis is not recognized as a condition related 
to Agent Orange exposure, it is logical to believe that a 
substance known to cause several types of cancer could cause 
pulmonary fibrosis when inhaled, although he could cite to no 
medical reference or study to support his assumption.  A 
second physician opined that the veteran's exposure to coal 
mines, Agent Orange, and asbestos could all be contributing 
factors to his fibrosis.

The physicians' opinions suggest a possible causal connection 
between the veteran's military service and his cause of death 
not previously investigated by competent medical opinion.  
The Board is precluded from reaching its own unsubstantiated 
medical conclusions, and is instead bound by the medical 
evidence of record.  See Jones v. Principi, 16 Vet. App. 219 
(2002).  Because the record is unclear and the medical 
evidence of record is insufficient, it is incumbent on the 
Board to remand this matter and supplement the record prior 
to issuing a decision.  See Wallin v. West, 11 Vet. App. 509 
(1998); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain any 
VA treatment records of the veteran.  If 
no such records exist, a statement to 
that effect is required and must be 
associated with the claims folder.

2.  The RO should contact Keesler AFB 
Medical Center, Biloxi, Mississippi, and 
MacDill AFB, Florida, and request the 
veteran's post-service treatment records.  
If no such records exist, or further 
attempts to secure them would be futile, 
a response to that effect is required and 
must be associated with the claims 
folder.  

3.  The RO should arrange for a VA 
examiner to ascertain whether the 
veteran's pulmonary fibrosis was related 
to service, including exposure to 
herbicide agents during service in 
Vietnam.  The claims folder must be 
available to the examiner to review and 
the examiner must indicate that the 
claims folder was reviewed.

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issue of entitlement to 
service connection for the cause of 
veteran's death.  If the disposition 
remains unfavorable, the RO should 
furnish the appellant and her 
representative a supplemental statement 
of the case and afford the applicable 
opportunity for response.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






